Citation Nr: 1243396	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-49 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin rash.  

4.  Entitlement to service connection for a heart disability, to include hypertension.  

5.  Entitlement to a disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in December 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2008, the RO denied service connection for bilateral hearing loss, tinnitus, skin rash, and high blood pressure, while granting service connection for PTSD.  The Veteran disagreed with the RO's denial of his service connection claims by submitting a timely notice of disagreement (NOD) and substantive appeal.  See December 2008 VA Form 21-4138 and statement from representative.  While the Veteran did not initially appeal the RO's determination as to the disability rating or effective date assigned to his service-connected PTSD, he submitted an informal claim seeking an increased rating for service-connected PTSD in May 2009, which was denied in the February 2010 rating decision.  The Veteran perfected an appeal as to his increased rating claim by submitting a timely NOD and substantive appeal in March 2010 and January 2011, respectively.  As such, all of the issues listed on the first page of this decision have been properly certified to the Board for adjudication.  

The Board notes that the issue of entitlement to TDIU was not adjudicated by the RO/AOJ in the first instance and, as such, was not certified to the Board for adjudication.  However, for reasons explained in the decision below, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the Board has assumed jurisdiction over this issue and will evaluate the merits of the claim in the decision herein.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran submitted additional medical evidence in support of his claim after the December 2012 hearing.  The Veteran waived his right to have this evidence reviewed in the first instance by the RO in statements submitted to the Board in June and July 2012.  As such, the Board finds no prejudice to the Veteran in proceeding to evaluate the merits of the claims on appeal.  

The issue of entitlement to service connection for a heart disability, to include hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has bilateral hearing loss that is due to any incident or event in active military service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from service.

2.  The competent, credible, and probative evidence of record is in approximate balance as to whether the Veteran's tinnitus is related to his military service.  

3.  The competent, credible, and probative evidence of record is in approximate balance as to whether the Veteran's tinea cruris is related to his military service.  

4.  The preponderance of the evidence reflects that the Veteran's service-connected PTSD is manifested by flashbacks, sleep disturbance, intrusive thoughts, hypervigilance, and exaggerated startle response, with an occupational and social impairment and deficiencies in work, family relations, thinking and mood due to a number of symptoms, including depressed mood, anxiety, chronic sleep impairment, and a mild memory impairment.  The evidence also reflects that the Veteran experiences disturbances in motivation and mood and difficulty establishing and maintaining effective relationships, as well as suicidal thoughts and impaired impulse control.  The evidence consistently describes the Veteran as well-groomed and dressed, with normal behavior, speech, and spatial orientation.  

5.  The preponderance of the evidence raises a reasonable doubt as to whether the Veteran's service-connected PTSD is of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to non-service-connected disabilities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

2.  Resolving reasonable doubt in his favor, tinnitus is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  

3.  Resolving reasonable doubt in his favor, tinea cruris is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  

4.  The schedular criteria for a 70 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2012).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a total compensation rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent to the Veteran in April 2008 and June 2009, which were issued prior to initial unfavorable AOJ decisions issued in December 2008 and February 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provided all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Finally, the Board notes that the Veteran was provided with several VA examinations in conjunction with this appeal, including in August 2008, December 2008, December 2009, December 2010, June 2011, and July 2011.   There is no allegation or indication that the examinations rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Additionally, service connection for certain diseases, such as organic diseases of the nervous system, e.g., sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year after the date of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran has asserted that he was exposed to significant acoustic trauma during his military service in Vietnam.  He has specifically stated that he was exposed to intense combat firing of M-60 machine guns, especially during the TET offensive when bunkers were bombarded with mortar and rockets.  He has also stated that he was exposed to significant noise while performing his duties as an engine power repairman, which required that he be assigned to various bunkers for fire power support which were located near the ammunition depot where severe explosions occurred.  See November 2009 statement from the Veteran.  At the February 2012 hearing, the Veteran testified that, on one occasion, a rocket flew into the "berm" where he was located, knocked him over, and caused him to be unable to hear for a period of time.  He also testified that he has continued to experience hearing loss since service.  See Travel Board hearing transcript.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran's April 1970 separation examination report reflects that the Veteran's hearing was normal bilaterally and that he denied having hearing loss at that time.  However, the Veteran's personnel records reflect that his military occupational specialty (MOS) was an engine power repairman and that he served in combat in Vietnam by participating in various counteroffensive campaigns, including the TET counteroffensive.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Given the information contained in the Veteran's service personnel records, the Board finds that the Veteran engaged in combat during the Vietnam War.  Therefore, his report of being exposed to acoustic trauma during service, as well as his report of experiencing decreased hearing during service as a result of his in-service noise exposure, is considered competent lay evidence, although the service treatment records (STRs) do not contain any complaints, treatment, or findings of such.  

Nevertheless, the reduced evidentiary burden of 38 U.S.C.A. § 1154(b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran.  Instead, section 1154(b) aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

In this case, while there is competent lay evidence of in-service acoustic trauma and decreased hearing during service, the evidentiary record does not contain any competent evidence of a current hearing disability, as defined by VA.  See 38 C.F.R. § 3.385.  

The Veteran was afforded a VA examination in August 2008 to determine if he has a current hearing disability that is related to his military service.  However, the audiogram conducted at the August 2008 VA examination revealed normal hearing bilaterally, with 100 percent word recognition scores bilaterally.  See August 2008 VA examination report.  

In May 2008, a Dr. K.D. submitted a statement which reflects that he evaluated the Veteran for noise induced hearing loss.  Dr. K.D. stated that, after conducting a thorough ear, nose, and throat examination and reviewing the Veteran's audiogram, he determined that the Veteran's sensorineural hearing loss is due to noise induced trauma while in active military service, noting that the Veteran experienced significant artillery noise exposure and a rocket blast that caused hearing loss at the time.  While Dr. K.D. diagnosed the Veteran with sensorineural hearing loss, which he attributed to the Veteran's military service, the Board notes that the May 2008 audiogram does not reflect that the Veteran's hearing impairment reaches the level to be considered a disability under 38 C.F.R. § 3.385.  Indeed, the audiogram does not reflect that the Veteran's auditory thresholds were 40 decibels or greater in any frequency or 26 decibels or greater in at least three of the frequencies tested.  See 38 C.F.R. § 3.385.  Therefore, neither the statement nor audiogram submitted by Dr. K.D. in May 2008 establishes that the Veteran has a current hearing loss disability, and the Veteran has not submitted or identified any other post-service treatment records which show that he currently has bilateral hearing loss, as defined by VA.  As such, there is no medical evidence of record which shows that the Veteran has a current hearing disability.  

In evaluating the ultimate merit of this claim, the Board again notes that the Veteran has reported experiencing hearing loss during service as a result of his in-service noise exposure and that his hearing loss has continued since service.  In this regard, the Board is aware that lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, a layperson is generally capable of reporting that he or she is unable to hear.  However, the Board finds that a layperson is not qualified to report that impaired hearing reaches the level to be considered a disability, as VA requires that this evidence be shown by evaluating auditory thresholds on an audiometer or speech recognition scores using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  Therefore, the Veteran's report of suffering from hearing loss during or since service is not considered competent evidence of a disability, and there is no other lay evidence of record which establishes that the Veteran demonstrated hearing loss, as defined in 38 C.F.R. § 3.385, during the appeal period.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, and based on the foregoing, the Board finds the evidentiary record does not contain any competent lay or medical evidence of a hearing loss disability.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the evidence does not show that the Veteran has had bilateral hearing loss at any time during the pendency of this claim and appeal.  

Service connection for bilateral hearing loss on a presumptive basis is not available in this case, because, as noted, there is no indication that the Veteran manifested an organic disease of the nervous system, shown to include hearing loss, to a compensable degree within his first post-service year or at any time since service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran has asserted that service connection is warranted because he currently suffers from tinnitus that is related to his military noise exposure.  The Board again notes that the Veteran's military noise exposure is presumed, as he is a combat veteran.  Therefore, the critical question is whether the Veteran has a current diagnosis of tinnitus that is related to his military service.  

The STRs do not contain any other complaints, treatment, or findings related to tinnitus.  However, the Veteran has provided competent lay evidence that he experienced tinnitus during service as a result of the in-service rocket explosion.  He has also provided competent lay evidence that he has had persistent ringing in his ears since service.  

In this regard, the Veteran testified that he sought medical treatment for tinnitus about one month after service and that his physician told him his tinnitus was from the firefights and rounds going off in service.  However, medical records documenting such treatment are not of record, as the Veteran testified that the physician who evaluated him after service is deceased.  Nevertheless, the Veteran's report of experiencing continued symptoms of tinnitus after service is considered competent lay evidence of such, as there is no evidence to the contrary and the Veteran has been consistent in his report of symptoms throughout the appeal.  

At the August 2008 VA examination, the Veteran reported that he has had bilateral tinnitus all of his life.  As a result, the VA examiner opined that the Veteran's tinnitus is not caused by or a result of his military service, as it is likely as side effect of his pain medication.  

The Board considers the August 2008 VA examination and opinion to be competent medical evidence.  However, after reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in approximate balance as to whether he has tinnitus that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that he suffered from tinnitus during service and that he has had continuous symptoms of tinnitus since service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  While there is no contemporaneous lay or medical evidence showing complaints or treatment for tinnitus during service, the Board notes that the Veteran's report of suffering from tinnitus is consistent with the circumstances, condition or hardships with his combat service in Vietnam.  Therefore, the Veteran's report of experiencing tinnitus during service as a result of his in-service noise exposure is considered competent lay evidence, although the STRs do not contain any complaints, treatment, or findings of such.  In addition, the Board finds probative that the Veteran has provided competent and credible evidence of persistent ringing in his ears since service.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Skin Rash

The Veteran has asserted that service connection is warranted for a skin rash because he had a skin rash in his groin during service and he continues to receive treatment for a skin rash today.  See November 2009 statement from the Veteran.  

The STRs show that, in July 1969, the Veteran sought treatment for a rash in his groin and on his face, which resulted in varying diagnoses of folliculitis on his neck, acne, and tinea cruris.  There are no additional or subsequent complaints or treatment for skin problems, including tinea cruris.  In fact, the Veteran's April 1970 separation examination report reflects that the Veteran's skin was normal on clinical evaluation and that he specifically denied having any skin diseases.  

While a skin disability was not shown at separation from service, the Veteran has asserted that he has continued to suffer from skin rashes since service.  In this regard, he testified that his skin rash is manifested by little, irritating bumps that he scratches off, but that he was also given a cream to treat the rash.  The Veteran testified that, over the years, the rash continues to come back if he does not use his medication properly and, if the actual rash is not present, he experiences scarring and redness in his groin area.  In this regard, the Veteran's wife of more than forty years also submitted a statement indicating that the Veteran has suffered from rashes in his groin area since returning from Vietnam and that she has witnessed his intermittent flare-ups.  See lay statement from B.S. dated July 2012.  

As noted, lay persons are competent to report the presence and severity of lay observable symptoms.  Therefore, the Board finds that the Veteran's report of experiencing continued symptoms of a skin rash in his groin since service is competent.  The Board also finds the Veteran's report of continuity of symptomatology to be credible, as there is other lay evidence corroborating his report.  

The Veteran was afforded a VA examination in December 2010 to determine if he currently has a skin rash that is related to his military service.  At the examination, the Veteran reported having a groin rash that was treated during service and is currently manifested by symptoms of itching and burning.  He also reported having tinea cruris that had been treated in the past 12 months.  In this regard, objective examination did not reveal any lesions, masses, erythema, warmth, or discoloration of bilateral inguinal and genital area; however, the VA examiner rendered a diagnosis of recurrent tinea cruris.  Nevertheless, the VA examiner opined that it is less likely as not that the Veteran's recurrent tinea cruris is caused by or a result of the rash he experienced during service.  

In making this determination, the VA examiner noted that the Veteran was treated once for a groin rash in July 1969, which was diagnosed as tinea cruris but did not require any follow-up.  Indeed, the examiner noted that the service and post service records do not show that the Veteran's rash is chronic in nature, although he also noted that the post-service evidence showed the Veteran has been treated with topical antifungal cream.  The VA examiner stated that tinea cruris is a self-limited superficial fungal infection, which resolves without chronicity if treated with topical antifungals.  In this regard, the VA examiner noted that there were no signs of infection or a rash on examination.  

The December 2010 VA examination and opinion are considered competent medical evidence.  However, the Board finds that the probative value of the opinion is lessened because the VA examiner did not consider and address all relevant facts in this case.  As noted, the VA examiner determined that it is less likely as not that the Veteran's current skin rash is related to service primarily on the basis that the Veteran's tinea cruris is not chronic in nature.  Indeed, the examiner specifically stated that the evidence does not show that the Veteran's rash is chronic and that tinea cruris resolves without chronicity if treated with topical antifungal medication.  However, the VA examiner rendered a diagnosis of recurrent tinea cruris, which raises doubt as to whether the tinea cruris has been chronically recurrent since service, particularly given the competent and credible lay evidence of continued skin rashes since service.  In this regard, the Board finds probative that the VA examiner did not address the lay evidence of continuity of symptomatology since service or reconcile this evidence with the fact that the Veteran's rash has been treated with antifungal creams since service, thereby calling into question the probative value of the opinion and rationale provided by the examiner.  Therefore, the December 2010 VA examination and opinion are ascribed lessened probative value, since the examiner did not adequately address all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Nevertheless, after reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in approximate balance as to whether the Veteran's current tinea cruris is related to his military service.  

Indeed, the evidence of record shows that the Veteran was diagnosed with tinea cruris in service and he has provided competent and credible lay evidence of continuity of symptomatology since service.  As noted, the Veteran has reported that his groin rash, i.e., tinea cruris, is recurrent in nature, as it is treated with antifungal creams but has continuously returned since service, particularly if he does not use his medication properly.  There is also evidence of a current diagnosis of recurrent tinea cruris, with evidence showing that the Veteran's skin rash has been treated with antifungal creams since service.  

For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  Indeed, while the December 2010 VA examiner opined that the Veteran's current tinea cruris is not related to his military service, the probative value of the examiner's opinion is lessened and the preponderance of the other evidence of record establishes that the Veteran has experienced continuous rashes in his groin since service to the present time.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  The Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans, supra.  Therefore, without finding error in the previous action taken by the RO and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinea cruris is warranted, as the evidence is in relative equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

In this case, the pertinent evidence includes VA examination reports dated December 2008, December 2009, June 2011, and July 2011, VA treatment records dated from 2008 to 2011, and various private medical records.  

The preponderance of the evidence shows that the Veteran's PTSD is manifested by flashbacks, sleep disturbance with nightmares and insomnia, intrusive thoughts, hypervigilance, and exaggerated startle response.  The evidence consistently describes the Veteran as well-groomed and dressed, although he was described as unshaven on two occasions.  See VA treatment records dated September 2010 and December 2011.  He is also consistently described as oriented to time, person, and place; however, at the December 2009 VA examination, he was not oriented to time, as he missed the correct date by one day.  Likewise, while the preponderance of the evidence shows that the Veteran's speech is clear, coherent, and normal in rate, rhythm, and volume, his speech was described as tangential on one occasion in February 2008.  In addition to the foregoing, the preponderance of the evidence shows that the Veteran has normal behavior, with no evidence of obsessive or ritualistic behaviors; however, he has been noted to occasionally exhibit psychomotor retardation throughout the appeal.  See VA treatment records dated October 2008, September 2010, December 2011, and April 2012; January 2008 SSA neuropsychiatric examination.  

The evidence shows that the Veteran experiences disturbances in motivation and mood which result in him self-isolating.  Indeed, the Veteran's mood is variously described as depressed, mildly irritable, anxious, and sad, while his affect is various reported as appropriate, congruent, teary, full, and constricted.  In this regard, the Veteran has reported that, while he used to be a very active person, he very rarely leaves the house as he feels safest there, and that he is not involved in church or any other clubs or organizations.  Instead, the Veteran has reported that he watches television for most of the day, takes naps, and does light yard work.  See January 2008 SSA Neuropsychiatric examination, VA treatment records dated February 2008 and December 2011; see also June 2011 VA examination report.  At the February 2012 hearing, the Veteran testified that he stays home because he cannot deal with the world.  

In this context, the evidence also shows that the Veteran's PTSD is manifested by impaired impulse control, which affects his ability to establish and maintain effective relationships.  The December 2008 VA examiner noted that the Veteran has a long history of explosive anger and poor relationships.  In fact, the Veteran is noted to have impaired impulse control and/or difficulty managing his anger at each VA examination conducted in conjunction with this claim.  

In this regard, the Veteran has reported that, while he has been sober for four years, he was mean when he drank and that he is always quick to punch someone out.  See December 2008 examination.  The evidence also shows more recent episodes of violence, as the Veteran reported throwing a man to the ground after the man pulled his arm back in September 2011.  The Veteran also testified that he is quick to anger, that he loses his temper with insults or while driving, and that his anger outbursts have occurred with his family.  See also March 2010 VA treatment record.  However, the preponderance of the evidence shows that the Veteran has a good relationship with his family, including his wife of more than 40 years, his children, and his parents with whom he stays in contact via the telephone.  See VA treatment records dated June 2008, June 2010, December 2011, and April 2012; December 2008 VA examination report.  Nevertheless, the evidence clearly shows that the Veteran's PTSD results in a social impairment, as he has reported only having one friend who is a veteran and he has reported that he avoids people in order to avoid confrontation.  See VA treatment records dated March and June 2010; see also VA examination report dated December 2008 and July 2011.  

In this regard, there is evidence of record which shows that the Veteran's impaired impulse control affected his ability to work effectively.  In May 2011, the Veteran's former business partner, B.O., stated that, during the more than ten years he has known the Veteran, he has observed the Veteran's temper and violent outbreaks.  He also stated that he felt it necessary to terminate the business partnership because he feared there would be legal ramifications due to his various interactions with customers.  In this regard, B.O. stated that the Veteran would lose his temper over the simplest situations and he recalled one incident when the Veteran's son had to separate his father from a customer in order to prevent a physical altercation.  See May 2011 lay statement from B.O.  

The Veteran's thought process is variously described as logical and sequential.  His thought content is also reported as normal, as he consistently denied having any delusions, hallucinations, and no evidence of homicidal ideations.  However, the Veteran has occasionally reported having fleeting, suicidal thoughts and he testified that he has come close to committing the act.  See VA treatment records dated December 2009 and June 2010; June 2011 VA examination report; February 2012 hearing transcript.  

Otherwise, the evidence shows that the Veteran's memory, concentration, insight, and judgment are generally intact and within normal limits.  However, in October 2008, the Veteran was noted to have decreased concentration and short term memory, while he was noted to have a mild impairment in recent and immediate memory in June 2011.  See October 2008 private treatment record; June 2011 VA examination report.  Likewise, in December 2009, the Veteran's insight was noted to be partial.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of 70 percent disability rating throughout the pendency of the claim, as the evidence shows PTSD symptoms resulting in an occupational and social impairment, with deficiencies in most areas, including work, family relations, thinking and mood.  In making this determination, the Board notes that the Veteran has exhibited a myriad of symptoms that are contemplated by the 30, 50, and 70 percent disability rating under DC 9411.  However, the Board finds that the preponderance of the evidence shows symptoms which reflect an increased level of severity of PTSD symptomatology that more nearly approximates the level of disability contemplated by a 70 percent rating.  

Indeed, the evidence shows that the Veteran suffers from depressed mood, anxiety, chronic sleep impairment, and a mild memory impairment.  However, the Veteran also suffers from disturbances in motivation and mood and difficulty establishing and maintaining effective relationships, as well as suicidal thoughts and impaired impulse control.  The Board notes that the evidence does not reflect that the Veteran has obsessional rituals, speech difficulties, spatial orientation, or neglect of personal appearance or hygiene, which are contemplated by the 70 percent rating.  However, as a whole, the evidence shows that the Veteran symptoms affect his ability to interact appropriately with others, including his family on occasion, and overall functioning, as well as thinking and mood.  Therefore, the Board finds a 70 percent rating is warranted for service-connected PTSD.  

This finding is supported by the GAF scores noted in the most recent evidence of record.  In this regard, the evidence of record shows that the Veteran has been assigned GAF scores as high as 65 and 60 during this appeal; however, he was assigned a GAF score of 44 at the most recent VA examination in July 2011, with scores ranging from 44 to 45 at VA outpatient appointments conducted in September 2010, January and December 2011, and April 2012.  A GAF score of 44 or 45 denotes serious symptoms or any serious impairment in functioning, which is consistent with the clinical findings reflected in the record and, thus, the 70 percent rating assigned in this decision.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a disability rating higher than 70 percent assigned herein.  

Therefore, for the foregoing reasons and bases, the Board finds that the preponderance of the evidence supports the grant of a 70 percent rating, but no higher for service-connected PTSD.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of flashbacks, sleep disturbance, depression, irritability, and difficulty with interpersonal relations are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

When when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is evidence of record which suggests that the Veteran is unemployable as a result of his service-connected PTSD.  Therefore, the Board finds that the issue of entitlement to TDIU has been raised by the record.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for erectile dysfunction, which is rated noncompensable (zero percent disabling), effective May 2008.  Service connection has also been established for PTSD, which is rated 30 percent disabling, effective December 2007 and currently rated 70 percent disabling, given the decision herein.  Given the grant of an increased, 70 percent rating for service-connected PTSD in this decision, the Veteran's combined disability rating is, now, 70 percent.  See 38 C.F.R. § 4.25.  However, the Board finds that the Veteran's combined disability rating is likely to increase given the grant of service connection for tinnitus and tinea cruris in this decision.  

Nevertheless, the Board finds that the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  Indeed, because the Veteran now has two or more service-connected disabilities, with one disability rating at 70 percent and a combined rating of at least 70 percent, the initial criteria for schedular consideration for TDIU are met.  As such, the remaining inquiry is whether there is competent evidence that the Veteran is unable to obtain or maintain substantial gainful employment as a result of his service-connected PTSD.  

The evidence of record shows that the Veteran retired from working as a corrections officer in 2005 after incurring an on-the-job injury to his neck and back.  See VA examination reports; June 2008 VA treatment record.  In fact, the physician who conducted the June 2011 VA PTSD examination stated that the Veteran's PTSD has not resulted in total occupational and social impairment, as it is not well documented that he has had difficulties maintaining employment solely due to his PTSD symptoms.  

However, the other evidence of record raises a reasonable doubt as to whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his PTSD.  Indeed, the physician who conducted the January 2008 SSA neuropsychiatric examination stated that there was no way the Veteran could return to a work situation due to his depression and PTSD symptoms, which render him totally disabled.  Likewise, a VA physician noted that the Veteran is unable to hold a job due to his mood variability and inability to deal appropriately with other people.  See June 2010 VA outpatient treatment record.  

In this context, as noted above, the evidentiary record contains a lay statement from the Veteran's former business partner, B.O., which states that he observed the Veteran's temper and anger outbursts and that he felt it necessary to terminate the business partnership because he feared there would be legal ramifications due to his various interactions with customers.  In fact, B.O. recalled one incident when the Veteran's son had to separate his father from a customer in order to prevent a physical altercation.  See May 2011 lay statement from B.O.  

The evidence contained in the January 2008 SSA neuropsychiatric examination, June 2010 VA outpatient treatment record, and the May 2011 lay statement from B.O. raises a reasonable doubt as to whether the Veteran's service-connected PTSD renders him unemployable, as a result of his impaired impulse control and mood variability.  As such doubt is resolved in favor of the Veteran, the Board will exercise its discretion and find that the preponderance of the evidence supports a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  Therefore, entitlement to a total disability rating based upon individual unemployability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for tinea cruris is granted.  

Entitlement to a 70 percent disabling rating, but no higher, for service-connected PTSD, is granted.  

A total rating based upon individual unemployability due to the Veteran's service-connected PTSD is granted.


REMAND

The Veteran is seeking entitlement to service connection for a heart disability, specifically claimed as hypertension.  The evidence does not show, nor does the Veteran allege, that his current hypertension was incurred during active military service.  Instead, the Veteran has asserted that his current diagnosis of hypertension is secondary to his service-connected PTSD.  At the February 2012 hearing, the Veteran testified that he frequently experiences anxiety during the day, which causes his blood pressure to spike.  The Veteran has essentially argued that his service-connected PTSD aggravates his hypertension.  

In general, service connection may be granted if the evidence establishes that the Veteran's claimed disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was afforded a VA examination in December 2010 to determine the likely etiology of his hypertension.  After reviewing the record and examining the Veteran, the VA examiner opined that it is less likely as not that the Veteran's essential hypertension is caused by or a result of his PTSD, noting that the medical literature does not show a causal relationship for PTSD causing hypertension.  However, the VA examiner did not render an opinion as to whether the Veteran's PTSD aggravates his hypertension, which is needed in this case.  See Allen, supra.  

Therefore, the Board finds that a remand is necessary in this case in order for an amended medical opinion to be obtained that addresses the likelihood that the Veteran's hypertension is aggravated by service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition to the foregoing, the Board notes that the post-service treatment records document the treatment the Veteran receives for his hypertension.  Upon remand, the RO/AMC should also obtain any outstanding VA treatment records dated from 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from 2011 to the present and associate them with the claims file.  Any negative attempts to obtain this evidence should be properly documented in the claims file.  

2. Request that the medical professional who conducted the December 2010 hypertension examination review the entire claims file, including this remand, and provide an addendum to his previous report which addresses the following:

Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current hypertension is proximately due to or a result of his service-connected PTSD.  

Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's hypertension is aggravated by the Veteran's service-connected PTSD.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

If the December 2010 VA examiner is not available to provide the requested addendum, request that a physician knowledgeable in evaluating hypertension review the claims file and provide the requested opinions.  

3. Upon completion of the above-requested development, readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of these claims.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


